Fourth Court of Appeals
                                         San Antonio, Texas
                                                 May 15, 2015

                                            No. 04-14-00621-CV

                                       IN THE INT OF CJT, A CHILD,

                        From the 49th Judicial District Court, Zapata County, Texas
                                          Trial Court No. 7,848
                               Honorable H. Paul Canales, Judge Presiding

                                                  ORDER
             The Appellee Irma Perez Chapa’s Motion for Extension of Time to File Brief has this
      date been received and filed in the above styled and numbered cause. Extension of time to file
      the Appellee’s brief is this date GRANTED. Time is extended to June 17, 2015.

                                                                          PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Ricardo Pumarejo Jr.                            Leticia Lourdes Garcia
                4900-B N. 10th. St.                             719 Chihuahua Street, Suite 103
                McAllen, TX 78504                               Laredo, TX 78040

                Flor Flores
                700 N Flores St Ste E
                Rio Grande City, TX 78582-3556